IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 40148

STATE OF IDAHO,                                    )     2013 Unpublished Opinion No. 526
                                                   )
         Plaintiff-Respondent,                     )     Filed: June 5, 2013
                                                   )
v.                                                 )     Stephen W. Kenyon, Clerk
                                                   )
WILLIAM D. DODSON, III,                            )     THIS IS AN UNPUBLISHED
                                                   )     OPINION AND SHALL NOT
         Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                   )

         Appeal from the District Court of the Third Judicial District, State of Idaho,
         Payette County. Hon. Susan E. Wiebe, District Judge.

         Judgment of conviction and concurrent unified sentences of twenty-five years,
         with a minimum period of confinement of ten years, for three counts of lewd
         conduct with a child under sixteen, affirmed.

         Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
         Appellate Public Defender, Boise, for appellant.

         Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
         Attorney General, Boise, for respondent.
                   ________________________________________________

                       Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                   and MELANSON, Judge

PER CURIAM
         William D. Dodson, III was found guilty of three counts of lewd conduct with a child
under sixteen. Idaho Code § 18-1506(1)(b). The district court sentenced Dodson to concurrent
unified terms of twenty-five years, with a minimum period of confinement of ten years on each
count.    Dodson appeals asserting that the district court abused its discretion by imposing
excessive sentences.
         Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                  1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Dodson’s judgment of conviction and sentences are affirmed.




                                                   2